It is a great honour for me to speak at the general debate of the General Assembly at its seventy-fifth session for the first time, as Minister for Foreign Affairs of the Republic of Guatemala on behalf of President Alejandro Giammattei Falla.
My country highlights the importance of the central theme of our deliberations and acknowledges the focus on our collective commitment to multilateralism and confronting COVID-19 through effective multilateral action.
I join others in expressing our condolences to the families of all those who have lost loved ones as a result the terrible consequences of COVID-19. I appreciate the heroism of all the health-care professionals and their support staff who have worked tirelessly every day for many months, while working with courage and commitment on the front lines of this crisis.
The event has required us to devise urgently needed comprehensive responses, which has involved joint efforts among Governments, active political forces and multilateral organizations and international cooperation to coordinate capacities and resources to combat the disease, while safeguarding health, security and every citizen’s right to food.
The Government of Guatemala acknowledges that no one will be safe until everyone is safe. I therefore express my country’s interest in gaining immediate and fair access to vaccines and our readiness to cooperate with regard to logistics and their distribution in the countries of the region, particularly Central America.
We know that, by pooling efforts, we can find a solution to counter the virus and that we will be able to count on global solidarity, as we have in the past. We are grateful for the support that has been provided by the United Nations system’s agencies, international actors, and friendly countries throughout the COVID-19 crisis.
Mr. President,
Faced with the challenge of COVID-19, despite the fact that Guatemala took early preventive health-care measures, declared a “State of Calamity” and established a specialized commission to prevent the spread of the coronavirus disease, the country has been severely affected. However, that has presented an obstacle to the country’s development efforts.
The health-care sector, the economy and food security, among others, have been the areas most affected. We therefore implemented plans to strengthen the social and economic reconstruction of our country, while highlighting the importance of attending to the most vulnerable people.
In the area of health care, we encountered a system that had been neglected and forgotten for many years. Added to that was our having to deal with the current pandemic, which forced us to act from day one with aggressive plans to restore the health-care system. We have upgraded existing hospitals and opened up an additional five others in record time throughout the regions of the country. In recent months, we have increased the number of beds to more than 2,000, as well as resources and capacities to provide timely medical care to the Guatemalan population.
I would like to acknowledge the invaluable support provided by multilateral cooperation and the friendly countries that have prioritized assisting the Ministry of Public Health and Social Welfare.
With regard to the economy, the Law of Economic Rescue to Families for the Effects Caused by COVID-19 was adopted, as a result of which the Family Bonus Fund was established, as a social financial support measure to mitigate the economic crisis within the country. Likewise, the Employment Protection Fund was also created to support companies experiencing financial difficulties so that they could continue to employ their personnel, while providing them with the option to suspend work for the duration of the crisis and a payment for three consecutive months to ensure income. In the case of micro-, small- and medium-sized enterprises, programmes are being promoted to provide soft loans so that they can overcome liquidity problems and avoid closing down.
Within the framework of food security, the COVID-19 food support and prevention programme was established, which involves the delivery of basic food needs, while taking into account cultural considerations, to vulnerable families or those in areas at risk. The pandemic has aggravated one the most challenging problems already facing us — malnutrition.
That is why we are implementing the Grand National Crusade for Nutrition, as one of the most important programmes to be developed during my Government. The initiative aims to unite all sectors of the country in order to improve the nutrition of Guatemalan families, with an emphasis on the poorest and most marginalized areas, while applying a comprehensive approach to address the problem’s myriad causes.
We are promoting our candidature to become a member of the Executive Board of the World Food Programme (WFP) for the period from 2021 to 2023, whence we are certain that we will be able to contribute to the promotion of food security and sustainable agriculture and the eradication of hunger and malnutrition, which represent fundamental challenges for our region.
Moreover, in the area of respect for and the promotion of human rights, we are in the phase of restructuring the functions of the current State Ministries, with a view to addressing compliance with the Agreement on a Firm and Lasting Peace, the Comprehensive Agreement on Human Rights and social conflict agreements in an effective, responsible and consistent manner in line with the Government’s priorities. A detailed record was made of the international commitments assumed by the State of Guatemala in those areas in order to continue providing adequate follow-up to the reports and recommendations issued by the human rights mechanisms of both the United Nations and the inter-American systems.
Ladies and Gentlemen
Guatemala is convinced that the work of the United Nations is crucial to sustaining peace, protecting human rights and promoting development by serving the most vulnerable. Accordingly, I will mention several important points that we must consider:
Migrants today represent a major portion of the population and continue to suffer humiliation and unjustified discrimination because of their origin. Two years ago, Guatemala, together with other friendly States, established the International Day of Family Remittances, which is commemorated every 16 June and reminds us of migrants working far from home to support their families.
Owing to our geography, we are a country of origin, transit, destination and return. We are deeply committed to respecting the human rights of migrants, particularly as we are currently dealing with the pandemic. We urge the international community to avoid the criminalization of migrants as their work is vital to their communities’ development.
Through the relative United Nations agencies, we are finding opportunities to meet the challenges. That is why we advocated an agreement with the Office of the United Nations High Commissioner for Refugees (UNHCR), the International Organization for Migration (IOM) and the United Nations Children’s Fund (UNICEF) in order to viably support dialogue on and the exchange of proposals enabling an increased focus on returning migrants.
The situation has provided us with lessons learned, which have enabled us to establish and improve the health-care protocols for the migrant population and responsibly shoulder our obligation to receive our fellow countrymen in a dignified manner, while preventing the pandemic to spread.
We continue to witness how hatred, racism, discrimination, radicalization and their dire consequences, such as terrorism, continue to claim innocent lives. As a nation with a peaceful mission, Guatemala will always advocate strengthening political dialogue to avoid any escalation of violence and seek peaceful resolutions, based on the exercise of constructive diplomacy with respects for international law.
To renew the purposes of the United Nations and take effective steps to prevent and eliminate threats to and breaches of peace, and suppress acts of aggression, Guatemala calls on the Security Council to act in a manner consistent with its functions, including the responsible use of the veto in order to avoid aggravating international crises. In that regard, Guatemala supports the French-Mexican initiative to limit the use of the veto in the case of mass atrocities. Therefore, it is important that efforts to reform the Council continue.
The reform of the United Nations remains a key issue. I emphasize this point. We need to re-engineer and enhance coordination within the entire system. We must work together for a less bureaucratic Organization. We want efforts to have a direct impact on the people most in need, while investing in development with existing human resources.
We know that measures to reform the Secretariat are under way, but the imperative reform of the United Nations remains an outstanding issue, and the lack of faith in multilateralism demonstrates that. As a country, Guatemala wants to show people that general debates and multilateral meetings are not vacuous speeches or pretty words. They embody the ambition to join our efforts for the sake of communities.
We have the human resources needed to carry out our work. We do not need United Nations cooperation to be focused on administrative issues or technical assistance. We are confident that we are working under the same banner to achieve prosperity and that, in moments of crisis, we will work to renew development, the economy and employment, all of which will translate into improved living conditions for our citizens.
We must promote strengthening a model that allows us to move from a paradigm of cooperation to one of investment in which countries like ours can acquire their own capacities to reduce the gaps that today challenge their development. More than ever, we are called upon to promote profound transformations. To that end, it is necessary to re-engineer the work of the Organization.
Among the threats facing the world, the use of nuclear weapons poses one of the greatest threats to humankind’s existence. Guatemala reiterates its position in favour of complete, irreversible and transparent nuclear disarmament according to established timelines and condemns any nuclear test or threat of the use of force involving this category of weapon, which jeopardizes the continuation of life on earth. The early entry into force of the Treaty on the Prohibition of Nuclear Weapons is of great significance.
Mr. President,
All actions taken by global leaders will undoubtedly impact the Sustainable Development Goals. Countries must take responsibility for their own development within the framework of a common path.
Guatemala will be a member of the Economic and Social Council (ECOSOC) under the banner of inclusive development for all. Guatemala’s election to ECOSOC represents an important commitment for my country in terms of meeting the 2030 Agenda for Sustainable Development.
Within that framework, we will expand mechanisms to address the devastating effects of climate change, which not only affects developing countries disproportionately but constitutes a crisis that must be urgently addressed.
The lockdown, which most of us have endured, has shown us that it was a respite for our shared home — Earth. Climate change is a reality that we cannot ignore. We must work to revitalize our ecosystems and maintain cleaner water sources, without the overbearing pressure of pollution.
Likewise, we will seek to advocate for and promote the participation of indigenous peoples — while taking into account the fact that their millennial culture, traditions and ancestral wisdom are an essential part of sustainable development — and people with disabilities, whose talent, efforts and perseverance in the face of adversity embody strength. We will therefore be their voice so that their needs will be heard.
Mr. President,
Today, before the Assembly, I reaffirm my country’s commitment to permanently and definitively resolving, before the International Court of Justice, the territorial, insular and maritime dispute we have with Belize, with which we aspire to have a privileged relationship and a permanent dialogue to peacefully resolve our common issues.
We are convinced that the dispute’s resolution will bring about economic, social and political benefits for both States, and, above all, development for those people residing in the adjacent zone; while, as a State, Guatemala reaffirms its democratic mission and full respect for international law.
On behalf of my country, today more than ever, on its seventy-fifth anniversary, I affirm my commitment to the United Nations, multilateralism, peace, respect for human rights and sustainable development for present and future generations. Let us build together more inclusive nations, while promoting prosperity and respect for our planet.
Guatemala does not stop!
Thank you very much!